Citation Nr: 0820819	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for cataplexy.  


ATTORNEY FOR THE BOARD

Alex Crisafulli, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Cleveland, Ohio.  

In April 2006, the veteran submitted a VA Form 9 indicating 
that the veteran was amending his claim to include 
entitlement to service connection for cataplexy and sleep 
apnea as secondary to his claim for service-connection PTSD.  
The issue of entitlement to service connection for cataplexy 
and sleep apnea on a direct basis was already on appeal.  

Recently the Court of Appeals for Veterans Claims (Court) 
held that separate theories in support of a claim for a 
particular disability are to be adjudicated under one claim.  
See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).  As such, separate adjudication of the veteran's 
claims of entitlement to service connection for cataplexy and 
sleep apnea on direct and secondary bases is not warranted. 
Therefore, the Board has recharacterized the issue above to 
reflect that the veteran is currently claiming entitlement to 
two disabilities, namely, cataplexy and sleep apnea, under 
two separate theories of entitlement.


FINDINGS OF FACT

1.  The competent medical evidence fails to demonstrate that 
the veteran has a current diagnosis of PTSD.  

2.  The veteran's current diagnosis of sleep apnea is not 
directly or secondarily related to service.  

3.  The veteran's current cataplexy is not directly or 
secondarily related to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Sleep apnea was not incurred in or aggravated by the 
veteran's active service and is not secondarily related to 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).

3.  Cataplexy was not incurred in or aggravated by the 
veteran's active service and is not secondarily related to 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the veteran of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the veteran is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  

After a careful review of the claims folder, the Board finds 
that a letter dated in July 2005 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
July 2005 letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed disabilities and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally, the 
July 2005 letter advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.

The July 2005 letter was sent to the veteran prior to the 
December 2005 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006 the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Furthermore, while notice was not provided in a 
separate letter, but rather in a March 2006 Statement of the 
Case (SOC), that a disability rating and effective date would 
be assigned in the event of award of the benefits sought, the 
omission of a separate letter is not prejudicial to the 
veteran.  Indeed, because the veteran's claims of service 
connection are denied in the instant decision, VA's failure 
to provide notice as to the assignment of a disability rating 
and/or effective date has no adverse impact on the veteran.

Also, in September 2006 the RO sent a request to the Social 
Security Administration (SSA) seeking medical records 
relevant to the veteran's claims.  A September 2006 response 
from the SSA revealed that the veteran's folder was not 
located after an exhaustive and comprehensive search; 
accordingly, the duty to assist has been satisfied in this 
regard.  It is clear that the veteran's SSA records have been 
lost or destroyed and that any additional efforts to obtain 
those records would be futile.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not already been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

No VA examinations were provided in conjunction with the 
veteran's claims on appeal, and the Board finds that the 
evidence of record does not warrant such examinations because 
there is sufficient competent medical evidence to decide his 
claims.  See 38 C.F.R. § 3.159(c)(4) (2007).

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the veteran has not submitted evidence 
that he has a current diagnosis of PTSD based on DSM-IV 
criteria.  See 38 C.F.R. § 4.125(a) (2007).  Although the 
veteran has submitted an SSA decision stating he has PTSD, 
the medical records that this decision was based on have not 
been able to be located.  Also, the veteran has not provided 
enough information sufficient to verify any claimed stressors 
with respect to his claim for service connection for PTSD.  

Service connection for PTSD requires the following three 
elements: (1) a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and (3) medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2007).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f).  
The evidence necessary to establish the occurrence of an in-
service stressor for PTSD will vary depending on whether or 
not the veteran "engaged in combat with the enemy."  Id.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.304(d) (2007) (pertaining to combat veterans).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

The veteran contends that while serving in Vietnam he 
witnessed a helicopter crash in which three men were killed.  
He also stated that he was exposed to rocket fire, which at 
one point came within fifteen yards from where he was 
stationed in Vietnam.  See January 2006 PTSD information in 
support of claim.  

Although the veteran asserts he was engaged in combat, his 
service records do not confirm this status.  He did not 
receive any military badges or honors that confirm he was in 
combat and the record does not contain any other evidence of 
combat status.  Therefore, corroboration of the veteran's 
alleged stressors is necessary.  See 38 C.F.R. § 3.304(f).

The veteran was unable to provide specific dates for when 
these incidents occurred.  He was also unable to provide 
specific locations.  Furthermore, he was unable to identify 
any of the three men killed in the helicopter crash.  The 
veteran also did not submit any other evidence that could 
support his contention that these stressors occurred.  Since 
the veteran does not have a current confirmed diagnosis of 
PTSD, in addition to insufficient evidence to verify his 
stressors, the Board finds that a VA examination in 
conjunction with his service connection claim for PTSD to be 
unnecessary.  

Regarding the claims of sleep apnea and cataplexy, an 
examination is not needed because the veteran's treatment 
records are absent for evidence of findings or complaints 
related to any sleeping disorders.  Further, no competent 
evidence has been submitted to indicate that the veteran's 
current sleep apnea and cataplexy is associated with an 
established event, injury, or disease in service. 
 Accordingly, since the requirements of McLendon were not met 
in accordance with any of the veteran's claims, it is not 
necessary to obtain a VA medical examination or medical 
opinion in order to decide the claims.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service"). 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The issue does not involve simple diagnoses.  See Jandreau.  
The veteran is not competent to render a diagnosis.  Thus, 
the veteran's lay assertions are not competent or sufficient.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

I. PTSD

Service connection for PTSD requires the following three 
elements: (1) a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and (3) medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

The veteran's service treatment records do not indicate the 
veteran was treated for psychiatric disorders during service 
and his April 1971 separation examination report does not 
reflect any psychiatric disorders.  Following service, the 
first evidence of a psychiatric disorder associated with the 
claims file is a March 2005 service connection claim for 
compensation for PTSD.  On the claim the veteran asserts his 
PTSD began in 1971 but the file does not reflect that the 
veteran sought treatment during this time or soon thereafter.  
The veteran contends he sought treatment for PTSD in 2003.  
However, there are no records associated with the claims file 
indicating either treatment for PTSD or a diagnosis of PTSD 
from 2003 even though appropriate attempts were made by VA to 
obtain such records.  The Board also observes that there are 
no other private medical records associated with the claims 
file that suggest the veteran has a current PTSD diagnosis.  

The Board has carefully considered the August 2006 SSA 
decision stating that the veteran has PTSD.  However, as 
previously noted, the SSA has been unable to furnish the 
veteran's medical records after an exhaustive and 
comprehensive search.  Without such records, it is not clear 
whether this diagnosis is based on DSM-IV criteria.  See 38 
C.F.R. § 4.125(a).  Taking this into consideration, in 
addition to the service treatment records and private medical 
records, the Board therefore concludes that the competent 
evidence fails to demonstrate a DSM-IV diagnosis of PTSD.

According to 38 C.F.R. § 4.125(a), service connection for 
PTSD is warranted only when there is a diagnosis of PTSD 
which conforms to diagnostic criteria under DSM-IV.  As 
discussed above, the probative evidence fails to indicate a 
diagnosis of PTSD.  The only evidence of record that the 
veteran has PTSD consists of an SSA decision, wherein the 
medical records can not be located, and the veteran's own 
statements, which, unfortunately, are not competent evidence 
of a diagnosis.  See Espiritu, supra (laypersons are not 
competent to provide evidence regarding diagnosis or 
etiology).

Without evidence of a diagnosis of PTSD which conforms to 
diagnostic criteria under DSM-IV, a preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  No further discussion of the two 
remaining elements of a PTSD service connection claim is 
necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The benefit of the doubt rule does not apply, and the 
claim for PTSD must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.

II. Sleep Apnea and Cataplexy

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Here, the veteran has submitted a July 2004 letter from a 
private physician stating the veteran has a significant 
history of sleep apnea.  Supporting this contention are 
several different private medical records from July, August, 
and November of 2004 that claim a diagnosis of sleep apnea.  
This evidence satisfies the first element of the service 
connection test.  

A July 2004 letter from a private examiner states an opinion 
of doubt in reference to the veteran's claim of cataplexy 
based on symptoms not featured with cataplexy.  However, the 
Board also observes a July 2004 private examination in which 
the veteran is diagnosed with cataplexy.  Since this evidence 
is in relative equipoise to one another, the Board finds that 
it fulfills the requirements of the first element of the 
service connection test.  See Gilbert, supra.

In regards to the second element of the service connection 
test (medical evidence, or lay testimony, of an in-service 
incurrence or aggravation of an injury or disease), the Board 
finds that there is no medical evidence or lay testimony of 
an in-service incurrence that can be linked to the veteran's 
current sleep apnea or cataplexy.  

A review of the service treatment records does not show 
evidence of the veteran ever being treated for, or 
complaining of, any sleep disorders.  The veteran was never 
treated for sleep apnea or cataplexy while in service.  The 
veteran explicitly noted that he did not have frequent 
trouble sleeping on his April 1971 separation examination.  

The Board notes the veteran's assertion that his current 
sleep apnea and cataplexy is related to his time in service.  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus; any statement of 
his regarding causation are not competent.  Espiritu, supra.

Following the April 1971 separation examination, the claims 
file is absent of any records or evidence pertaining to sleep 
disorder until the veteran underwent various sleeping tests 
in March of 2004.  This is a span of nearly 33 years after 
his release from service.  During those 33 years, the record 
is absent of any evidence of complaints or treatment the 
veteran received for a sleeping disorder incurred while in 
service.  The lapse in time between service and the first 
complaints and diagnoses weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings of a sleep 
disorder for decades after the period of active duty is 
itself evidence which tends to show that the veteran did not 
incur sleep apnea or cataplexy while in service.

The Board further finds that the currently diagnosed sleep 
apnea and cataplexy is not otherwise attributable to service 
as there is no probative competent evidence, medical or 
otherwise, of an injury in service that could have led to one 
of these disorders.  In reaching this decision, the Board has 
considered the doctrine of doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert, supra.  
Therefore, the Board observes that the most probative 
evidence of record points to the veteran not having suffered 
an injury in service.  The veteran has not satisfied the 
second element of the service connection test; thus, service 
connection for sleep apnea and cataplexy is denied.  	

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

To the extent that the veteran contends that sleep apnea and 
cataplexy are secondary to his PTSD, service connection for 
PTSD has not been granted.  Thus, there is no basis for 
secondary service connection.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for cataplexy is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


